Title: II. Plan presented to the Conference Committee, [21 June 1790]
From: Jefferson, Thomas
To: Conference Committee



[21 June 1790]

Estimate of the expences of the diplomatic missions proposed for the U.S.



Dollars


[A Min]ister Plenipotentiary. His salary
11,250


  His Outfit, suppose it to happen once in 7. years, will equal annual sum of
1,607


  His Return, suppose it to happen once in 7. years, will equal annual sum of
402


  His Secretary
1350


  Postage, Couriers &c. about
400



15,009





A Chargé des affaires. His salary
4500


  His Outfit, suppose it once in 7. years
643


  His Return. do.
161


  His Secretary
1350


  Postage, Couriers &c. about
400



7054




Estimate, on a lower scale




Dollars


[A Mi]nister Plenipotentiary. His salary
9000


  His Outfit, suppose it once in 7. years will equal annual sum of
1285


  His Return, do.
321


  His Secretary
1350


  Postage, Couriers &c. about
400



12356


A Chargé des affaires. His salary cannot be proposed lower than 4500. Dollars, &c. as above.
